Whitfield, C. J.,
delivered the opinion of the court.
It is far too late now to question in Mississippi the constitutionality of the statutes like the. one here assailed. That the act is constitutional is thoroughly settled by the cases of Schulherr v. Bordeaux, 64 Miss., 59 (8 South. Rep., 201), and Alcorn v. Hamer, 38 Miss., 652, with the authorities cited in these two cases and in the briefs of counsel in the two cases. The case *277so strongly relied on by counsel for appellant, Lammert v. Lidwell, 62 Mo., 188 (21 Am. St. Rep., 411), was also relied on in tbo case of Schullherr v. Bordeaux, above cited.

Affirmed.